Exhibit 10.3



AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT



THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) between Pacific
Drilling Manpower, Inc., a Delaware corporation (the “Company”) and Bernie G.
Wolford, Jr. (“Employee”) is dated effective as of August 25, 2020 (the
“Amendment Date”).

RECITALS:

A.        The Company and Employee entered into an Employment Agreement, dated
effective as of November 19, 2018, which was subsequently modified by that
certain letter agreement dated April 1, 2020 (as so modified, the “Agreement”).
Capitalized terms used but not defined herein shall have the meaning given in
the Agreement.

B         The Parties desire to amend the Agreement as of the Amendment Date to
provide additional severance protections to Employee and make certain other
changes as set forth herein.

NOW THEREFORE, in consideration of Employee’s continued employment and for good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Company and Employee agree to amend the Agreement as follows:

1.         As used in the Agreement and this Amendment, the term “Parent” shall
refer to the ultimate parent entity of the Company, which may include as
applicable Pacific Drilling S.A., a limited liability company (société anonyme)
organized under the laws of Luxembourg, having its registered office located at
8-10 Avenue de la Gare, L-1610 Luxembourg, and registered with the Luxembourg
register of commerce and companies under number B 159658, organized under the
laws of Luxembourg (“PDSA”) or Pacific Drilling Company Limited, an entity
established under the laws of the Cayman Islands, unless in the future a
separate entity beneficially owns greater than 50% of the common stock of the
Company, at which point such entity shall also be considered a “Parent.”

2.         Effective August 20, 2020, Employee and the Company entered into a
letter agreement providing for the payment of retention and incentive bonus
awards to Employee, subject to certain conditions, including Employee’s
agreement that such awards are in lieu of his right to receive any award under
the Company’s annual cash incentive program for 2020. The Parties agree that
Employee’s waiver of his right to receive an annual cash incentive award for
2020 will not impact the calculation of any severance payments that may become
due under the Agreement, and any references to the “target value of Employee’s
Annual Bonus” for 2020 in the Agreement and this Amendment shall refer to
Employee’s target value approved by the PDSA Board of Directors on March 10,
2020. Employee further agrees that the elimination of his right to receive an
annual cash incentive award for 2020 does not constitute Good Reason under the
Agreement.

3.         Section 5(c)(iii) is amended to revise the definition of “Good
Reason” to remove limitations on Employee’s asserting Good Reason during the
Protection Period, and shall read in its entirety as follows:







--------------------------------------------------------------------------------

(iii)         a material and adverse change to, or a material reduction of,
Employee’s duties and responsibilities to the Company or the Parent; or

4.         Section 5(d) of the Agreement is amended to revise the definition of
“Disability” to be consistent with the definition of such term used in other
agreements between the Company and its officers, and shall read in its entirety
as follows:

(d)        Death or Disability. Upon the death or Disability of Employee,
Employee’s employment with Company shall terminate. For purposes of this
Agreement, a “Disability” shall exist if the Employee is rendered incapable of
satisfactorily discharging his duties and responsibilities to the Company
because of physical or mental illness, and either (i) Employee becomes eligible
to receive benefits under the Company's long-term disability plan as in effect
on the date of termination, or (ii) if the Company has no long-term disability
plan in effect during such period, Employee is rendered incapable of performing
his duties: (A) with or without reasonable accommodation; (B) with no return
date; and/or (C) the period of incapacitation cannot be reasonably accommodated.

5.         Section 6(a) of the Agreement is amended to clarify language, and
shall read in its entirety as follows:

(a)       For Cause; Other than for Good Reason. If Employee’s employment is
terminated during the Employment Period (i) by the Company for Cause pursuant to
Section 5(a) or (ii) by Employee other than for Good Reason pursuant to Section
5(e), then Employee shall be entitled to all earned but unused vacation and
unpaid Base Salary earned by Employee through the date that Employee’s
employment terminates (the “Termination Date”) and, subject to the terms and
conditions of any benefit plans in which he may participate at the time of such
termination, any post-employment benefits available pursuant to the terms of
those plans; however, Employee shall not be entitled to any additional amounts
or benefits as the result of such termination of employment.

6.         Section 6(b) of the Agreement is amended to revise the method of
calculating the severance payments due under the Agreement and the duration of
the Protection Period, and shall read in its entirety as follows:

(b)       Without Cause; For Good Reason.

(i)       In addition to the amounts in Section 6(a), subject to Section 6(g)
below, Employee shall be entitled to certain severance consideration described
below, payable at the times and in the form set forth in Section 6(f) below, if
Employee’s employment is terminated during the Employment Period (x) by the
Company without Cause pursuant to Section 5(b) or (y) by Employee for Good
Reason pursuant to Section 5(c), the Company shall provide Employee with a
severance payment in an amount equal to (A) $4,000,000 if such termination
occurs prior to January 1, 2021 (the “Enhanced Payment”) (unless such
termination occurs during the Protection Period as defined below) or (B) if such



2

--------------------------------------------------------------------------------

termination occurs on or after January 1, 2021 the sum of (1) two (2) times the
sum of (i) the greater of Employee’s Base Salary as in effect immediately prior
to the Termination Date or Employee’s Base Salary as of March 31, 2020 and (ii)
the target value of Employee’s Annual Bonus for the Bonus Year during which such
termination occurs in accordance with Section 3(b), and (2) an amount equal to
the product of (i) the target value of Employee’s Annual Bonus for the Bonus
Year during which such termination occurs in accordance with Section 3(b) and
(ii) the fraction derived (expressed as a decimal) by dividing the number of
days in the year of termination that preceded the Termination Date by 365, and
(3) an amount equal to the sum of the Company contributions that would be made
for 24 months of group life, long-term disability and health insurance benefits
(collectively, the “Group Benefits”) calculated based on monthly Company
contributions as of the Termination Date with respect to coverage that was
provided to Employee and his dependents as of such date (the amount set forth in
clause (A) or (B), the “Severance Payment”).

(ii)        Notwithstanding the foregoing, subject to Section 6(g) below and
payable at the times and in the form set forth in Section 6(f) below, if
Employee’s employment is terminated during the Employment Period (x) by the
Company without Cause pursuant to Section 5(b) or (y) by Employee for Good
Reason pursuant to Section 5(c), in each case, during the Protection Period (as
defined below), in lieu of providing the amounts due in Section 6(b)(i), the
Company shall provide Employee with a severance payment in an amount equal to
the sum of (A) two and a half (2.5) times the sum of (1) the greater of
Employee’s Base Salary as in effect immediately prior to the Termination Date or
Employee’s Base Salary as of March 31, 2020 and (2) the target value of
Employee’s Annual Bonus for the Bonus Year during which such termination occurs
in accordance with Section 3(b), and (B) an amount equal to the sum of the
Company contributions that would be made for 30 months of Group Benefits
calculated based on monthly Company contributions as of the Termination Date
with respect to coverage that was provided to Employee and his dependents as of
such date (the “CIC Severance Payment”), (and for the avoidance of doubt if such
termination is prior to January 1, 2021 then the CIC Severance Payment shall
apply and not the Enhanced Payment). For purposes of this Agreement, “Protection
Period” is the period of time during the Employment Period beginning on the date
of a Change of Control and continuing through the date that is 18 months
thereafter.

(iii)       Notwithstanding any other provision of this Agreement, Employee’s
employment shall be deemed to have been terminated during the Protection Period
following a Change of Control by the Company without Cause or by the Executive
for Good Reason, if:

(A)         Employee’s employment is terminated by the Company without Cause or
by Employee for Good Reason and such termination without Cause or the act,
circumstance or event which constitutes Good Reason occurred after either: (i)
the Company has signed a letter of intent or an agreement with respect to a
transaction that if consummated would result in a Change of Control,



3

--------------------------------------------------------------------------------

or (ii) a public announcement is made of a proposed transaction that if
consummated would result in a Change of Control, or

(B)         Employee’s employment is terminated by the Company without Cause or
by Employee for Good Reason and on or before the earlier of the date that is six
months following the Termination Date or March 10th of the calendar year
following the Termination Date: (i) a Change of Control occurs, (ii) the Company
signs a letter of intent or agreement with respect to a transaction that if
consummated would result in a Change of Control, or (iii) a public announcement
is made of a proposed transaction that if consummated would result in a Change
of Control.

If the conditions of Section 6(b)(iii)(A) are met as of the Termination Date,
Employee shall be entitled to the payments and benefits provided under and as
set forth in Section 6(b)(ii) in lieu of the payments and benefits provided
under Section 6(b)(i). If the conditions of Section 6(b)(iii)(B) are met,
Employee shall be entitled to the payments and benefits provided under Section
6(b)(ii), less any payments and benefits previously received by the Executive or
due under Section 6(b)(i), and any such additional payments shall be paid to
Employee as soon as practicable following the applicable triggering event set
forth in Section 6(b)(iii)(B), but in no event later than March 15th of the
calendar year following the Termination Date, provided the condition in Section
6(g) was previously satisfied.



7.         Section 6(c) of the Agreement is amended to clarify language, and
shall read in its entirety as follows:

(c)          Death or Disability. If Employee’s employment is terminated during
the Employment Period due to Employee’s death or Disability pursuant to
Section 5(d), then Employee shall be entitled to all earned but unpaid vacation
and unpaid Base Salary earned by Employee through the Termination Date and,
subject to the terms and conditions of any benefit plans in which he may
participate at the time of such termination, any post-employment benefits
available pursuant to the terms of those plans; however, Employee shall not be
entitled to any additional amounts or benefits under this Agreement as the
result of such termination of employment.

8.         Section 6(d) of the Agreement is amended to provide for accelerated
vesting and retention of certain long-term incentive awards in connection with
certain terminations of employment, and shall read in its entirety as follows:

(d)          Acceleration of Long-Term Incentive Awards. Subject to Section 6(g)
below, if Employee’s employment is terminated during the Employment Period
(i) by the Company without Cause pursuant to Section 5(b) or (ii) by Employee
for Good Reason pursuant to Section 5(c), any long-term incentive awards,
including but not limited to stock options, restricted stock, restricted stock
units or long-term cash awards granted to the Executive by the Company or Parent



4

--------------------------------------------------------------------------------

(collectively, the “LTI Awards”) outstanding as of the Termination Date will be
treated as follows:

(i)           vesting will accelerate for any LTI Awards that vest solely based
on the passage of time (as opposed to performance) and that were scheduled to
vest by their terms within one year following the Termination Date; provided
however, that if such termination occurs during the Protection Period, vesting
will accelerate for all LTI Awards that vest solely based on the passage of
time; provided further, however, that payment of any such awards shall not be
accelerated unless permitted under Section 409A, if applicable, and

(ii)          for LTI Awards that vest based on performance, if the performance
period for such award will end within one year following the Termination Date,
such award will not be forfeited but will remain outstanding and vest in
accordance with its terms following the end of the performance period based on
the level of achievement of the applicable performance goals; provided, however,
that if such termination happens during the Protection Period, all LTI Awards
that vest based on performance shall vest at the target level; provided further,
however, that payment of any such awards shall not be accelerated unless
permitted under Section 409A, if applicable.

To the extent this Section 6(d) changes the terms of any such LTI Awards held by
Employee now or in the future in a manner that is beneficial to Employee, this
Section 6(d) shall be deemed to be an amendment to the agreement between the
Company or Parent and the Executive setting forth the terms of such awards and
shall form a part of such agreement.

9.         Section 6(e) of the Agreement is deleted in its entirety and replaced
with “[Intentionally Omitted.]”

10.       Section 6(f) of the Agreement is amended to include a reference to the
timing of the acceleration of the LTI Awards, and shall read in its entirety as
follows:

(f)           Payment Timing. Payment of the Severance Payment or the CIC
Severance Payment (individually, as applicable, the “Cash Severance Payment”),
as applicable, shall be divided into substantially equal installments and paid
in accordance with the Company’s normal payroll procedures over a 18-month
period for the Severance Payment, provided that if the Enhanced Payment is made
then the period shall be 24 months rather than 18, and a 24-month period for the
CIC Severance Payment, in each case, following the Termination Date; provided,
however, that (i) the first installment of the Cash Severance Payment shall be
paid and the acceleration of the LTI Awards provided for under Section 6(d)
shall be effective on the Company’s first regularly scheduled pay date that is
on or after the date that is sixty (60) days after the Termination Date, the
Company shall pay to Employee, without interest, a number of such installments
equal to the number of such installments that would have been paid during the
period beginning on the Termination Date and ending on the Company’s first



5

--------------------------------------------------------------------------------

regularly scheduled pay date that is on or after the date that is sixty (60)
days after the Termination Date had the installments been paid on a monthly
basis commencing on the Company’s first regularly scheduled pay date coincident
with or next following the Termination Date, and each of the remaining
installments shall be paid on a monthly basis thereafter, (ii) to the extent, if
any, that the aggregate amount of the installments of the Cash Severance Payment
that would otherwise be paid pursuant to the preceding provisions of this
Section 6(f) after March 15 of the calendar year following the calendar year in
which the Termination Date occurs (the “Applicable March 15”) exceeds the
maximum exemption amount under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Employee in a lump sum
on the Applicable March 15 (or the first business day preceding the Applicable
March 15 if the Applicable March 15 is not a business day) and the installments
of the Cash Severance Payment payable after the Applicable March 15 shall be
reduced by such excess (beginning with the installment first payable after the
Applicable March 15 and continuing with the next succeeding installment until
the aggregate reduction equals such excess), and (iii) all remaining
installments of the Cash Severance Payment, if any, that would otherwise be paid
pursuant to the preceding provisions of this Section 6(f) after December 31 of
the calendar year following the calendar year in which the Termination Date
occurs shall be paid with the installment of the Cash Severance Payment, if any,
due in December of the calendar year following the calendar year in which the
Termination Date occurs.

11.       Section 6(i) of the Agreement is amended to revise the definition of
“Change of Control,” and shall read in its entirety as follows:

(i)         Change of Control Definition. (i) As used herein, “Change of
Control” means (capitalized terms not otherwise defined will have the meanings
ascribed to them in paragraph (ii) below):

(A)       the acquisition by any Person together with all Affiliates of such
Person, of Beneficial Ownership of more than 50% of the outstanding Shares, or
more than 50% of the combined voting power of the Parent’s then outstanding
securities; provided, however, that for purposes of this paragraph (i)(A), the
following will not constitute a Change of Control:

(1)        any acquisition (other than a “Business Combination,” as defined
below, that constitutes a Change of Control under paragraph (i)(B) hereof) of
Shares directly from the Parent,

(2)        any acquisition of Shares by the Parent or its subsidiaries,

(3)        any acquisition of Shares by any employee benefit plan (or related
trust) sponsored or maintained by the Parent or any corporation or other entity
controlled by the Parent, or

(4)        any acquisition of Shares pursuant to a Business Combination that
does not constitute a Change of Control under paragraph (i)(B) hereof; or



6

--------------------------------------------------------------------------------

(B)       the consummation of a reorganization, merger, consolidation,
conversion, or statutory share exchange (including a merger or consolidation of
the Parent or any direct or indirect subsidiary of the Parent), or sale or other
disposition of all or substantially all of the assets of the Parent (a “Business
Combination”), in each case, unless, immediately following such Business
Combination, all of the following conditions exist:

(1)        the individuals and entities who were the Beneficial Owners of the
Parent Voting Stock immediately prior to such Business Combination have direct
or indirect Beneficial Ownership of more than 50% of the then outstanding shares
of common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Post-Transaction Corporation, and

(2)        no Person together with all Affiliates of such Person (excluding the
Parent and any employee benefit plan or related trust of the Post-Transaction
Corporation or any subsidiary of the Parent, the Post-Transaction Corporation or
any subsidiary of either), Beneficially Owns 50% or more of the then outstanding
shares of common stock of the Post-Transaction Corporation or 50% or more of the
combined voting power of the then outstanding voting securities of such
corporation (provided that for purposes of this paragraph (i)(B)(2), if prior to
the Business Combination a Person with its Affiliates owns more than 50%, then
references to 50% shall refer to such higher percentage), and

(3)        at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Board at the time of the
Board’s execution of the initial agreement approving the Business Combination
(or approved by a majority of the members of the Board at the time of such
initial agreement), or

(C)       individuals who, as of the Amendment Date, constitute the Board of the
Parent (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
director after the Amendment Date through either (i) an election by the
Incumbent Board to fill a vacancy, or (ii) an election by the Parent’s
shareholders following a nomination of such individual by the vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office is a result of an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board, or

(D)       approval by the shareholders of the Parent of a complete liquidation
or dissolution of the Parent.

(ii)       As used in this definition of Change of Control, the following terms
have the meanings indicated:



7

--------------------------------------------------------------------------------

(A)       “Affiliate” means a Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, another specified Person.

(B)       “Beneficial Owner” (and variants thereof), with respect to a security,
means a Person who, directly or indirectly (through any contract, understanding,
relationship or otherwise), has or shares (1) the power to vote, or direct the
voting of, the security, and/or (2) the power to dispose of, or to direct the
disposition of, the security.

(C)       “Parent Voting Stock” or “Shares” means any capital stock of the
Parent that is then entitled to vote for the election of directors.

(D)       “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding,
voting or disposing of a security, except that “Person” will not include an
underwriter temporarily holding a security pursuant to an offering of the
security.

(E)        “Post-Transaction Corporation” means (1) unless a Change of Control
includes a Business Combination, the Parent after the Change of Control; or (2)
if a Change of Control includes a Business Combination, the corporation
resulting from the Business Combination unless, as a result of such Business
Combination, an ultimate parent corporation controls the Parent or all or
substantially all of the Parent’s assets either directly or indirectly, in which
case, “Post-Transaction Corporation” shall mean such ultimate parent
corporation.

12.       Section 7(b)(i) is amended to revise the parameters of the
non-competition covenant, and shall read in its entirety as follows:

(i)           engage in or participate within the Market Area (as defined below)
in competition with any member of the Company Group in any aspect of the
Business (as defined below), which prohibition shall prevent Employee from
directly or indirectly owning, managing, operating, joining, becoming an
officer, director, employee or consultant of, or loaning money to, or selling or
leasing equipment or real estate to or otherwise being affiliated with any
person or entity engaged in, or planning to engage in, the Business in the
Market Area; or

13.       Section 7(j)(v) of the Agreement is amended to add additional
territories to the definition of “Market Area,” and shall read in its entirety
as follows:

(v)          “Market Area” shall mean states of Texas, Mississippi, Alabama, and
Louisiana, the countries of Ghana, Mauritania, Nigeria and Brazil, and any
additional areas in which the Company expands its operations or creates plans to
expand its operations with such areas added to Exhibit B hereof from time to
time and provided to Employee.

14.       Section 8(a) of the Agreement is amended to change the applicable
state for



8

--------------------------------------------------------------------------------

purposes of dispute resolution to the state of Texas, and shall read on its
entirety as follows:

(a)          Each Party irrevocably agrees for the exclusive benefit of the
other that any and all suits, actions or proceedings relating to this Agreement
(a “Proceeding”) shall be maintained in either the courts of the State of Texas
or the federal District Courts sitting in Houston, Texas (collectively, the
“Chosen Courts”) and that the Chosen Courts shall have exclusive jurisdiction to
hear and determine or settle any such Proceeding and that any such Proceedings
shall only be brought in the Chosen Courts. Each Party irrevocably waives any
objection that it may have now or hereafter to the laying of the venue of any
Proceedings in the Chosen Courts and any claim that any Proceedings have been
brought in an inconvenient forum and further irrevocably agrees that a judgment
in any Proceeding brought in the Chosen Courts shall be conclusive and binding
upon it and may be enforced in the courts of any other jurisdiction. Each of the
Parties hereto irrevocably and unconditionally agrees that (i) to the extent
such party is not otherwise subject to service of process in the State of Texas,
it will appoint (and maintain an agreement with respect to) an agent in the
State of Texas as such party’s agent for acceptance of legal process and notify
the other party hereto of the name and address of said agent, (ii) service of
process may also be made on such party by pre-paid certified mail with a
validated proof of mailing receipt constituting evidence of valid service sent
to such party at the address set forth in Section 17 of this Agreement, as such
address may be changed from time to time pursuant hereto, and (iii) service made
pursuant to clause (i) or (ii) above shall, to the fullest extent permitted by
applicable law, have the same legal force and effect as if served upon such
party personally within the State of Texas.

15.       Section 13 of the Agreement is amended to change the applicable state
law to Texas, and shall read in its entirety as follows:

13.       Applicable Law. This Agreement shall in all respects be construed
according to the laws of the State of Texas without regard to its conflict of
laws principles that would result in the application of the laws of another
jurisdiction.

16.       Section 20 of the Agreement, related to excise tax determinations, is
amended to add procedural requirements regarding the calculation of such excise
taxes, and shall read in its entirety as follows:

20.       Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in



9

--------------------------------------------------------------------------------

Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. All determinations required to be made under this Section 20 shall be
made by the accounting firm that was the Parent's independent auditor prior to
the Change of Control or any other third party acceptable to Employee and the
Company (the "Accounting Firm"). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Employee. All fees and expenses
of the Accounting Firm shall be borne solely by the Company. Absent manifest
error, any determination by the Accounting Firm shall be binding upon the
Company and Employee. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 20 shall require the Company Group to be responsible
for, or have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.

17.       Parent previously guaranteed certain of the Company’s obligations
under the Agreement, and the Company and Employee hereby release Parent from
this guarantee, which will no longer be of any force and effect under the
Agreement, and Section 26 of the Agreement is deleted in its entirety.

18.       This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

19.       All terms and provisions of the Agreement not amended hereby, either
expressly or by necessary implication, shall remain in full force and effect.
From and after the Amendment Date, all references to the term “Agreement” in
this Amendment or the original Agreement shall include the terms contained in
this Amendment.



10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company each have executed this Agreement
to be effective as of the Amendment Date.



EMPLOYEE











Bernie G. Wolford, Jr.







PACIFIC DRILLING MANPOWER, INC.







By:





Name:

Amy Roddy



Title:

Senior Vice President, Corporate Services



11

--------------------------------------------------------------------------------